ORDER
Kellie R. Watson appeals from a grant of summary judgment in favor of her former employer, Home Depot USA, Inc., in her employment discrimination lawsuit. On appeal Watson leaves unchallenged the substance of the district court’s decision, and instead alludes only generally to several rulings that the district court made on procedural matters. Watson, however, does not develop any of these points, so they are waived. See Hojnacki v. Klein-Acosta, 285 F.3d 544, 549 (7th Cir.2002). Although we liberally construe pro se filings, liberal construction does not extend so far as developing and researching legal arguments for litigants proceeding without counsel. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001); Mathis v. N.Y. Life Ins. Co., 133 F.3d 546, 548 (7th Cir. 1998) (per curiam). Watson still must present comprehensible arguments to challenge the district court’s judgment, see Anderson, 241 F.3d at 545; United States ex. rel. Verdone v. Cir. Ct. for Taylor County, 73 F.3d 669, 673 (7th Cir.1995), and she has failed to do so. Because Watson has not pointed to any error by the district court, its judgment is AFFIRMED.